                       UNITED STATES DISTRICT COURT

                            DISTRICT OF SOUTH DAKOTA

                                SOUTHERN DIVISION


JOY LYNN VIESSMAN                                    4:19-CV-04063-VLD
                            Plaintiff,

             vs.                                  MEMORANDUM OPINION
                                                      AND ORDER
ANDREW M. SAUL, Commissioner of
the Social Security Administration,

                            Defendant.


                                   INTRODUCTION

       Plaintiff, Joy Lynn Viessman, seeks judicial review of the Commissioner’s

final decision denying her application for social security disability and

supplemental security income disability benefits under Title II and Title XVI of

the Social Security Act.1




1SSI  benefits are called “Title XVI” benefits, and SSD/DIB benefits are called
“Title II” benefits. Receipt of both forms of benefits is dependent upon whether
the claimant is disabled. The definition of disability is the same under both
Titles. The difference--greatly simplified--is that a claimant’s entitlement to
SSD/DIB benefits is dependent upon one’s “coverage” status (calculated
according to one’s earning history), and the amount of benefits are likewise
calculated according to a formula using the claimant’s earning history. There
are no such “coverage” requirements for SSI benefits, but the potential amount
of SSI benefits is uniform and set by statute, dependent upon the claimant’s
financial situation, and reduced by the claimant’s earnings, if any. There are
corresponding and usually identical regulations for each type of benefit. See
e.g. 20 C.F.R. §§ 404.1520 and 416.920 (evaluation of disability using the five-
step procedure under Title II and Title XVI). Ms. Viessman filed her application
for both types of benefits. AR10; 215-226. Her coverage status for SSD
benefits expires on December 31, 2021. AR10; 252. In other words, in order to
be entitled to Title II benefits, Ms. Viessman must prove disability on or before
that date.
      Ms. Viessman has filed a complaint and motion to reverse the

Commissioner’s final decision denying her disability benefits and to remand the

matter to the Social Security Administration for further proceedings. See

Docket Nos. 1 and 14. The Commissioner has filed his own motion seeking

affirmance of the decision at the agency level. See Docket No. 16.

      This appeal of the Commissioner’s final decision denying benefits is

properly before the court pursuant to 42 U.S.C. § 405(g). The parties have

consented to this magistrate judge handling this matter pursuant to 28 U.S.C.

§ 636(c).

                                    FACTS2

A.    Statement of the Case

      This action arises from Ms. Viessman’s application for social security

disability benefits and supplemental security income benefits filed on May 9,

2016, alleging disability since May 8, 2016, due to depression, fear of leaving

her home, anxiety, driving phobia, back pain, female issues, and fear of people

and crowds. AR215, 225, 277.

      Ms. Viessman’s claims were denied at the initial and reconsideration

levels and Ms. Viessman requested an administrative hearing. AR170, 181,

187, 194.




2These facts are recited from the parties’ stipulated statement of facts (Docket
13). The court has made only minor grammatical and stylistic changes.
Citations to the appeal record will be cited by “AR” followed by the page or
pages.

                                           2
        Ms. Viessman’s administrative law judge (“ALJ”) hearing was held in May

of 2018, at which different counsel represented Ms. Viessman. AR74. An

unfavorable decision was issued August 6, 2018, by ALJ Richard Hlaudy. AR7.

        At Step 1 of the evaluation, the ALJ found that Ms. Viessman had not

engaged in substantial gainful activity since May 8, 2016, the alleged onset of

disability date, and that she was insured for benefits through December, 2021.

AR12.

        At Step 2, the ALJ found that Ms. Viessman had severe impairments

including status post L4-L5, L5-S1 fusion, depression and anxiety. AR13. The

ALJ also found that Ms. Viessman had a medically determinable impairment of

sleep apnea, but determined it was non-severe. AR13.

        At Step 3, the ALJ found that Ms. Viessman did not have an impairment

that meets a Listing. AR13. The ALJ found that Ms. Viessman’s mental

impairments caused mild restrictions in understanding, remembering, or

applying information; moderate limitations in concentration, persistence or

maintaining pace, and that she had mild limitations in adapting or managing

oneself. AR14.

        The ALJ determined that Ms. Viessman had the residual functional

capacity (“RFC”) to perform:

        less than a full range of sedentary work as defined in 20 C.F.R.
        404.1567(a) and 416.967(a). The claimant can lift and/or carry 10
        pounds occasionally and less than 10 pounds frequently. She can
        stand and walk 2 hours in an 8-hour workday and sit 6 hours.
        She can occasionally climb ramps and stairs, but can never climb
        ladders, ropes, or scaffolds. She can occasionally balance, stoop,
        kneel, crouch, and crawl. She must avoid even moderate exposure
        to hazards. The claimant is limited to performing simple routine
                                           3
        repetitive tasks. She can have occasional and superficial
        interaction with the public and coworkers.

AR15.

        Based on this RFC, the ALJ determined at Step 4 that Ms. Viessman

could not perform her past relevant work. AR21-22.

        At Step 5, relying on the testimony of a vocational expert, the ALJ found

that Ms. Viessman could perform the occupations of credit clerk (DOT

237.367-014), document preparer (DOT 249.587-018), and telephone quotation

clerk (DOT 237.367-046). AR22-23.

        Ms. Viessman timely requested review by the Appeals Council, which

denied review making the ALJ’s decision final, and Ms. Viessman timely filed

this action. AR1-6, 213.

B.      Plaintiff’s Age, Education and Work Experience

        Ms. Viessman was 44 years old at the time of the decision, and she

completed the 12th grade in 1992. AR225, 278. Ms. Viessman had relevant

work as a day care owner and a travel agent. AR21.

C.      Relevant Medical Evidence (chronological order)

        Ms. Viessman contacted Sanford Family Medicine Clinic on October 26,

2015, to report that her anxiety had been much worse, that a panic attack the

previous week required ambulance transfer from Dell Rapids Hospital, and that

she had been prescribed Vistral for her anxiety. AR494.

        Ms. Viessman contacted the Sanford Family Medicine Clinic again on

October 30, 2015, again with increased anxiety, and requested that her anxiety

medication be switched back to Xanax. AR493. Ms. Viessman was seen at the
                                            4
Sanford Hospital ER the same day due to a panic attack, and she had been

forced to close her day care and send the children home. AR489. Her

diagnoses included low back pain, anxiety, severe major depression with

psychotic features, insomnia, migraine, herniated disc, degenerative disk

disease, lumbar radicular pain, panic attacks and morbid obesity. AR489-90.

Ms. Viessman was given Ativan for her anxiety and the ER physician expressed

concern with Ms. Viessman’s long-term treatment of her anxiety with Xanax.

AR493.

      Ms. Viessman was seen at USD Physicians Clinic on November 3, 2015,

for her depression and anxiety. AR486. She reported that she has a phobia for

highways and gets scared and anxious even as a passenger in a vehicle.

AR486. Xanax and Lexapro were prescribed, and counseling was

recommended. AR489.

      Ms. Viessman presented to the Sanford ER on November 11, 2015,

reporting that her prescribed medications did not help and with complaints of

anxiety, inability to sleep, and stress related neck and shoulder pain. AR482.

Ms. Viessman was given Haldol, and counseling was recommended. AR485.

      Ms. Viessman returned to the ER again on November 14, 2015, with

severe anxiety and left shoulder pain. She was given Toradol and valium, was

told to follow-up with her primary care physician, and it was recommended she

see a psychiatrist for her chronic anxiety. AR473, 477.

      Ms. Viessman was seen at USD Physicians Clinic on November 23, 2015,

and reported ongoing anxiety. AR470. Her Xanax was continued, her Lexapro

                                          5
dosage was increased, Ativan was also prescribed, and it was recommended

that she go to Avera Behavioral Health for an assessment. AR472.

Ms. Viessman contacted the clinic later the same day to inform them that she

was at Avera Behavioral Health3 waiting for a psychological assessment.

AR473.

      Ms. Viessman was seen at Sioux Falls Psychological Services on

December 2, 2015, by referral from Avera Behavioral Health following inpatient

treatment for suicidal ideations, anxiety, and depression. AR353.

Ms. Viessman reported panic attacks in June and October, 2015, that led to

911 calls and hospitalization, and a prior suicide attempt in 1994. AR354.

Her mood was depressed. AR354. She was scheduled for counseling the next

week. AR356.

      Ms. Viessman was seen at USD Physicians Clinic on December 2, 2015,

following inpatient treatment at Avera Behavioral Health for anxiety and

suicidal ideations. AR466. Her Xanax had been stopped, and Klonopin and

Remeron were prescribed. AR466. She was advised to start counseling as

soon as possible. AR469.

      Ms. Viessman was seen for counseling at Sioux Falls Psychological

Services on December 14, 2015. AR358. Ms. Viessman was observed to be

tearful and moderately anxious and depressed. AR358. She noted that her ex-

husband was staying with her and had been abusive since being released from




3There are no treatment notes from Avera Behavioral Health in the transcript.
The records appear to have been requested, but not received. AR626.
                                        6
jail. AR358. Ms. Viessman reported that her anxiety medication had been

increased. AR358.

      On January 4, 2016, Ms. Viessman reported to therapists that she, with

the encouragement of friends and family, decided to end contact with her ex-

husband. AR360. After ending the contact Ms. Viessman reported feeling

empowered, having decreased depression and anxiety, and having an increased

ability to drive without panic. AR360. She continued counseling sessions

through February, 2016. AR360-66.

      Ms. Viessman saw her primary care physician at USD Physicians Clinic

on January 11, 2016, and reported that her depression and anxiety were

significantly better. AR362, 364, 447-48. Ms. Viessman reported being

satisfied with her medications, which included Remeron, Ativan, and Klonopin.

AR448. She was seen again on January 29, 2016, for lower back and hip pain.

AR444. Toradol was given and Flexeril prescribed. AR447.

      Ms. Viessman was also being seen during this period at the hospital and

clinics for vaginal and abdominal pain and bleeding. See e.g., AR405, 414,

433, 437-38, 442. She eventually had a hysterectomy on June 15, 2016.

AR394.

      Ms. Viessman was seen at the Sanford Orthopedic Clinic on May 4,

2016, for thoracic back pain, bilateral shoulder pain, and hip pain that started

a week earlier after starting a new job working with a conveyor belt that

required repetitive arm/shoulder motions. AR428. She also complained of

chronic low back pain and “limping on the right side.” AR428. Examination

                                           7
revealed a somewhat reduced range of motion of the spine, tenderness to right

upper thoracic muscles but with normal strength and tone and intact reflexes.

AR431. Prednisone was prescribed, along with Baclofen and physical therapy.

AR431.

      Ms. Viessman was seen at USD Physicians Clinic on May 10, 2016, and

reported her depression had gotten worse, she was not leaving her house,

driving was not an issue, but she had lost two jobs. AR425. Mental status

examination revealed normal behavior, judgment and thought content. AR408.

Ms. Viessman was also waiting to see Dr. Boetel for her severe low back pain

with a lot of radiation to her buttocks. AR425. Examination revealed lumbar

tenderness, edema, pain and spasm, and a depressed mood. AR427. Toradol

was given and counseling recommended. AR428.

      Ms. Viessman was seen for physical therapy on May 16, 2016, and

examination revealed tenderness, limited range of motion and pain in shoulder

area. AR421-22. The physical therapist noted that Ms. Viessman’s

rehabilitation potential was good. AR422. Ms. Viessman displayed a mobility

dysfunction of the shoulder and the thoracic lumbar region as well as the

stability motor control dysfunction of the scapular stabilizer musculature.

AR422.

      Ms. Viessman was seen at USD Physicians Clinic on May 25, 2016, and

reported increased anxiety and watery diarrhea leading to incontinence with

continued low back pain. AR418. Ms. Viessman reported that a prior epidural

injection had worked really well and that she wanted to receive additional

                                          8
shots. AR418. Physical examination revealed normal range of motion, reflexes,

muscle tone, and coordination, and her lumbar back exhibited tenderness,

pain and spasm. AR420. Mental status examination revealed normal behavior,

judgment and thought content, and her mood was anxious and depressed.

AR420.

      Following her hysterectomy, her abdominal pain had improved, but her

back pain continued with Percocet prescribed for pain. AR379.

      Ms. Viessman was seen for another intake session at Sioux Falls

Psychological Services on July 7, 2016, and her affect was labile, mood

depressed and anxious, and her thought processes were inhibited by her

anxiety, which in combination with her depression, made it difficult for her to

leave her home. She was also unable to work. AR369-70.

      Ms. Viessman was seen at USD Physicians Clinic on July 11, 2016, for

increased depression, and she was unable to be around people. AR375. Her

Lexapro was discontinued, Celexa was prescribed, and her Klonopin dosage

was increased. AR377.

      Ms. Viessman was seen at Sanford Acute Care on July 20, 2016, for

bilateral hip and low back pain, which was worse since her hysterectomy.

AR735. She reported numbness in the hip area in addition to pain, as well as

numbness and tingling in her low back. AR735. Examination revealed

tenderness across her low back, bilateral hips, and buttocks. AR735. Toradol

was given, and also a few Percocet. AR735.




                                           9
      Ms. Viessman was seen at USD Physicians Clinic on July 28, 2016, with

ongoing low back pain, and she reported the Percocet was not helping her pain.

AR731. Examination revealed tenderness and decreased range of motion in the

hips, tenderness, pain, and spasm in the lumbar back, and depressed mood.

AR734. Toradol was given and additional Percocet prescribed. AR734.

      Ms. Viessman was seen at Sanford Hospital on August 5, 2016, after her

low back pain was exacerbated by a fall on her stairs. AR727.

      Ms. Viessman saw Dr. Boetel at Sanford Physical Medicine on August 23,

2016, for her hip and back pain. AR720. Examination revealed antalgic gait,

lumbar and sacral sulcus tenderness, normal hip rotation, but with pain, and

physical therapy was recommended. AR721.

      Ms. Viessman was seen at USD Physicians Clinic on September 21,

2016, and had been sick for over 10 days with cough and congestion, and she

had not started PT for her back, stating she didn’t think she could do PT if her

pain was not under control. AR714. She also reported her anxiety and

depression were worse and she was having problems communicating and going

out of her house, and being compliant with her job. AR714. Ms. Viessman

was given a stronger antibiotic, pain medication, and counseling was

recommended. AR717.

      Ms. Viessman was seen for PT on October 5, 2016, and examination

revealed moderate antalgic gait, limited range of motion with pain, and pain

with sit to and from stand. AR710. She was found limited in her ability to

walk, engage in prolonged standing, and sleep. AR710.

                                          10
      Ms. Viessman was seen at the Sanford ER on October 7, 2016, after her

leg gave out while bending to pick something up and she fell. AR705.

Examination revealed right leg weakness with pain when raising the right leg.

AR708. A lumbar MRI and hip x-ray were not acute and Viessman was told to

follow-up with her primary care physician for the exacerbation of a chronic

issue. AR709. The hip x-ray did reveal mild degenerative changes. AR747.

      Ms. Viessman followed up at USD Physicians Clinic on October 10, 2016,

and reported a lot of weakness, worse pain and she was using a cane. AR701.

Continued PT was recommended and her pain medication was continued.

AR704.

      Ms. Viessman was seen at USD Physicians Clinic on October 13, 2016,

following a fall, and presented crying and in a wheelchair. AR699. She was

sent to the Sanford Orthopedic walk-in clinic. AR699. She was crying in the

exam room and unable to be examined due to pain. AR699. Transfer to the

ER was recommended. AR699. A CT of her spine was obtained which revealed

no acute fractures or hardware changes in her prior fusion, but showed diffuse

sclerotic changes of the sacroiliac joints which may be related to an element of

sacroiliitis. AR744-45. The ER gave her Toradol and prescribed Neurontin.

AR698.

      Ms. Viessman was discharged from PT following two PT sessions and one

water therapy session when she missed her last appointment on November 2,

2016. AR700.




                                          11
      Ms. Viessman was seen at USD Physicians Clinic on November 18, 2016,

for tingling in her right arm and leg and twitching in her right eye, and

complained that she felt she may have attention deficit disorder. AR684. She

was scheduled for an ADHD evaluation and EMG nerve conduction testing on

upper and lower extremities was also planned. AR686.

      The ADHD or mental health evaluation was done on November 21, 2016,

at Sanford Family Medicine Clinic and the diagnoses were anxiety disorder,

depressive disorder, history of panic attacks, and rule out personality disorder

and ADHD, and she was referred to Sanford Psychiatry for further evaluation.

AR682. Sanford Case Management initiated contact with Ms. Viessman on

November 29, 2016, and noted she continued to ambulate with a cane. AR677.

      Ms. Viessman was seen at Sanford Neurology on January 16, 2017, for

continued low back pain and increased intermittent tingling in her right arm

and right leg, numbness and weakness in her right leg, and intermittent

shaking in her right arm. AR668. She also reported impaired gait, joint pain,

stiffness and swelling, and muscle pain in her low back. AR668. Examination

revealed limited strength test for hips due to pain, decreased sensation to

pinprick in upper and lower extremities, reduced vibration sensation on the

right, unsteadiness with eyes closed, and antalgic gait with unsteady tandem

walk. AR671. Muscle bulk and tone were normal. AR671. An x-ray revealed

that the L1 through L4 disc spaces appeared maintained. AR671. EMG nerve

conduction tests, physical therapy evaluation, head MRI, ENT referral for




                                          12
hearing loss, and psychiatric referral for anxiety were planned. AR672. The

brain MRI was normal. AR665.

      Ms. Viessman saw a psychiatrist at Sanford Psychiatric Clinic on

January 24, 2017, for depression and anxiety. AR819. She reported that her

grandfather had recently died, and she had not spoken to her family since the

prior May. AR819. Ms. Viessman reported struggling with mood swings 2-3

times per day, making impulsive decisions, anger, irritability, and poor

concentration and energy level. AR819. Examination revealed

Ms. Viessman was ambulating with a cane, had lost one hundred pounds over

the last year, experienced back pain, appeared older than her age, was

anxious, endorsed some paranoia, and her insight and judgment were fair.

AR822. Her diagnoses included anxiety disorder, and differential of Bipolar 2,

unspecified mood disorder. AR822. Seroquel was added to her Lexapro,

Klonopin, and Neurontin, and individual therapy was encouraged. AR822.

      Ms. Viessman had an MR angiogram of her neck on January 26, 2017,

that was normal. AR737. Ms. Viessman had a brain MRI performed on

January 25, 2017, which was normal. AR739-40.

      Ms. Viessman saw a psychologist at Sanford Psychiatric Clinic on

February 6, 2017, and reported she had been unable to start taking Seroquel

because she could not afford it. AR827. Examination revealed disturbed sleep,

up and down mood, anger, back pain, fair to good memory, insight and

judgment. AR828-29. Ms. Viessman’s PHQ-9 score indicated severe




                                          13
depression. AR829. The diagnoses were major depression, anxiety, and rule

out personality disorder, and additional therapy was planned. AR830.

Ms. Viessman continued therapy with her third session on May 12, 2017.

AR823. Her rule out personality diagnoses had been updated to unspecified

personality disorder. AR833.

      Ms. Viessman saw her psychiatrist at Sanford Psychiatric Clinic on May

23, 2017, and reported worsening depression and anxiety. AR835. Her

Lexapro medication was stopped and Cymbalta was added for depression,

anxiety and chronic pain; trazodone was also prescribed. AR836.

      Ms. Viessman was seen at the Sanford ER on June 19, 2017, presenting

with a panic attack after stopping her medications a week earlier. AR781. She

had contacted her psychiatric doctor and her pain doctor and they told her to

resume her medications and go to the ER. AR781. Ms. Viessman was taking

Percocet and Neurontin. AR781. Examination revealed tenderness and pain in

her low back, but she had normal strength and no swelling, edema, or

neurological deficits. AR787. Examiners also noted anxious mood, rapid

pressured speech, agitation, and that Ms. Viessman was crying. AR787.

Ativan, Zofran, Toradol, Oxycodone, Valium, and Fentanyl were administered.

AR787-78. Her diagnoses were opioid withdrawal, panic attack, and having

stopped her recommended medications. AR779.

      Ms. Viessman saw her psychiatrist at Sanford Psychiatric Clinic on June

27, 2017, and reported she had restarted her medications on June 20, 2017.

AR839. She reported high anxiety and feeling anxious leaving her home and

                                         14
being in public places or talking to people. AR839. She also reported

depressed mood with feelings of hopelessness and suicidal ideation without

any plan. AR839. Ms. Viessman said her energy level was variable with some

days very high and others very low, and her concentration was poor. AR839.

Her assessments were anxiety disorder, social anxiety disorder, bipolar II

disorder, and a differential diagnosis of unspecified mood disorder. AR840.

Her Cymbalta dosage was increased and counseling encouraged.

      Ms. Viessman was seen at the Sanford ER on July 17, 2017, with

exacerbated low back pain after tripping over a hole and falling. AR789.

Examination revealed low back tenderness, pain and reduced range of motion,

and Ms. Viessman was ambulating with a cane. AR789.

      Ms. Viessman saw a new psychiatrist at Sanford Psychiatric Clinic on

August 1, 2017, and reported worsening depression and anxiety after stopping

Cymbalta about one month earlier due to being unable to afford it; being

unemployed and without insurance. AR843. Ms. Viessman said she had

severe withdrawal symptoms and was fearful of taking another similar

medication. AR843. She reported looking for a therapist at Carroll Institute

because she did not feel there was a good working relationship with her

psychologist at Sanford. AR843. Ms. Viessman continued to report suicidal

ideations without any plan. AR844. The diagnoses were modified to bipolar II

versus major depression with psychotic features versus personality traits.

AR845. Prozac was prescribed, her Trazodone dosage increased and




                                          15
counseling encouraged. AR845. Psychological testing should be considered if

Ms. Viessman obtained insurance in the future. AR845.

      Ms. Viessman saw another new psychiatrist at Sanford Psychiatric Clinic

on September 25, 2017, and reported the Prozac had caused severe sedation

and was switched to Lexapro about one week prior. AR847. Sandra Peynado,

M.D., noted that Ms. Viessman made good eye contact, exhibited normal

psychomotor activity, and denied suicidal ideation and hallucinations. AR851.

Dr. Peynado also noted no impairment in cognition, intact memory, and fair

insight and judgment. AR851. Dr. Peynado’s diagnoses included generalized

anxiety disorder, social anxiety disorder with agoraphobia, and bipolar disorder

type II and her differential diagnoses included cluster B traits, major depressive

disorder recurrent and paranoid personality disorder. AR851.

      Ms. Viessman saw the psychiatrist again on October 23, 2017, and

reported ongoing depression without help from the medication, and financial

struggles and no insurance; she had not been to counseling. AR853.

Ms. Viessman reported feeling tired on Lexapro and spending most of the days

watching TV on the couch with no motivation. AR853. Electroconvulsive

therapy (ECT) was planned for her resistant depressive symptoms, and her

other medications were continued. AR854.

      Ms. Viessman saw the psychiatrist again on January 30, 2018, but the

treatment note does not mention ECT treatment or whether it was performed.

AR857.




                                          16
D.    Consultative Physical Examination

      Ms. Viessman was referred to Dr. Lichter by the state agency for a

disability exam on October 10, 2016. AR642. She reported working part-time

at a hotel and said it “keeps her sane” because it gets her out of the house, but

it does aggravate her mental and physical health. AR642. Ms. Viessman

explained that she experienced a lot of anxiety at work and felt like she might

snap at customers, and that sitting during her 4-6 hour shift at the front desk

hurt her back, but they do let her sit. AR642-43. Ms. Viessman reported that

for her back she was in physical therapy, taking Percocet for pain, and a recent

MRI showed her back was stable, and also that her primary care physician had

completed a form for her to get a handicap sticker. AR643. She reported that

being in one position too long makes her pain worse, and she can only sit or

stand for 10 minutes at a time, had increased weakness in her right leg, used a

cane to walk, could not stoop, climb or kneel, could only lift up to 10 pounds

and avoided any activity which might flare up her back. AR643. Examination

revealed tenderness over the lumbar and sacral regions, muscle spasm on the

right side, positive straight leg raise at 30 degrees on the right and 45 degrees

on the left, strength at 4 out of 5 in bilateral lower extremities, decreased

sensation in the right leg, reduced range of motion secondary to pain,

increased pain with internal and external rotation of both hips, walks with a

limp, and utilized a cane for ambulation. AR644. Dr. Lichter suspected the

decreased strength was due to pain. AR644. Dr. Lichter’s physical diagnosis

was chronic low back pain with right radiculopathy. AR644. Dr. Lichter stated

                                           17
that based on her objective exam findings Ms. Viessman would be limited to

lifting and carrying 10 pounds occasionally and no more at any time, and

Ms. Viessman would have difficulty standing, walking, or sitting during an

8-hour workday, but she would do better if allowed to change positions

frequently. AR644. Dr. Lichter stated Ms. Viessman could not stoop, climb, or

kneel. AR644. Dr. Lichter stated the prognosis for Ms. Viessman’s chronic low

back pain was poor as she had already had surgery and injections. AR644.

Dr. Lichter invited questions and provided her phone number. AR644.

E.    Consultative Psychological Examination

      Ms. Viessman was referred to psychologist, Dr. VanKley, by the state

agency for a disability exam on October 21, 2016. AR652. Ms. Viessman

reported that she was working 20 hours per week at the time. AR654.

Dr. VanKley observed Ms. Viessman to have an anxious and depressed mood

with congruent affect, and she conveyed a strong sense of being overwhelmed

with various difficulties and viewing disability benefits as her only means of

subsistence. AR655. Dr. VanKley stated that despite Ms. Viessman’s

emotional distress, she was cooperative and appeared to respond in a

forthright manner, so the results provide a reasonable indication of her

functioning. AR655. Examination revealed a depressed and anxious mood

with several occasions of tearfulness. AR655. Dr. VanKley diagnosed panic

disorder, obsessive-compulsive disorder, depression, and personality disorder,

and he assessed Ms. Viessman’s GAF at 45. AR658. Dr. VanKley stated the

results of his evaluation indicated Ms. Viessman indeed struggled with a

                                          18
combination of anxiety and mood-related problems, and her panic disorder

made it difficult to venture into the public; symptoms of obsessive-compulsive

disorder consumed an inordinate amount of time; and her existence was

dominated by anxiety, which contributed to her depression, which was “readily

evident during the clinical interview.” AR658. Dr. VanKley stated her

impairments interfered with her ability to get along with people, and she

became highly reactive to interpersonal conflict. AR659. Dr. VanKley did not

recommend a representative payee for Ms. Viessman’s disability benefits,

noting she was anxiously meticulous about such matters. AR659.

F.    State Agency Assessments

      Ms. Viessman’s case was reviewed at the initial level on November 16,

2016, and the state agency physician found that she had severe disorders of

the back-discogenic and degenerative. AR113, 122. The physician found

Ms. Viessman could lift 10 pounds occasionally, and less than 10 pounds

frequently, stand and/or walk two hours of an 8-hour workday, sit about six

hours of an 8-hour workday, and that she had additional postural limitations.

AR118. The agency physician stated Ms. Viessman’s statements about

intensity, persistence and functionally limiting effects of her symptoms were

substantiated by the objective medical evidence alone. AR116. The agency

physician noted findings from the consultative physical exam, but did not

explain why they failed to adopt all of the limitations noted. AR116.

      Ms. Viessman’s file was reviewed by a state agency physician at the

reconsideration level on February 6, 2017, and the reconsideration level

                                          19
physician made identical findings, including that Ms. Viessman’s statements

about intensity, persistence and functionally limiting effects of her symptoms

were substantiated by the objective medical evidence alone. The State agency

physician at the reconsideration level again noted the findings from the

consultative physical exam, but again did not explain why he failed to adopt all

of the limitations noted. AR146-49.

      Regarding her psychological limitations, Ms. Viessman’s file was reviewed

at the initial level on November 28, 2016, by a “single decision maker” or SDM

who found Ms. Viessman had severe affective disorder, severe anxiety disorder,

and severe personality disorder. AR113, 115. The SDM found that she had

mild restrictions in activities of daily living, moderate difficulties in maintaining

social functioning and moderate difficulties in maintaining concentration,

persistence or pace. AR114. The SDM noted results from the consultative

psychological evaluator who had assessed Ms. Viessman’s GAF at 45, but did

not discuss any of the findings. The SDM more specifically found

Ms. Viessman moderately limited in carrying out detailed instructions,

maintaining attention and concentration for extended times, working with

others, interacting appropriately with the public, and traveling in unfamiliar

places or using public transportation. AR118-20. The SDM stated

Ms. Viessman’s anxiety will lead to periods of reduced concentration, but she

would be able to follow simple instructions. AR119. The SDM also stated

Ms. Viessman would have difficulty with increased social demands and

interpersonal conflict leading to the need for brief breaks. AR119. The SDM

                                            20
stated Ms. Viessman retained the ability to engage in simple, routine and

repetitive work in environments with limited social demands and interactions

with the public. AR120.

        The state agency psychological consultant at the reconsideration stage

reviewed the file on February 7, 2017, and made similar findings as prepared

by the SDM at the initial level. AR144, 149-51. The consultant at the

reconsideration level was a psychologist. AR151.

G.      Testimony at the ALJ Hearing

        1.    Ms. Viessman’s Testimony

        Ms. Viessman testified that she was 5’7” tall and weighed 195 pounds,

but has lost 115 pounds in the last four years, and she was right-handed.

AR80.

        Ms. Viessman testified that she worked at Fit My Feet part-time but

stopped because of “all the crap in my head” and her back situation, which

limits her to not standing more than 20 or 30 minutes. AR81-82.

Ms. Viessman testified that her last work was at a hotel where she had an

“explosion.” AR86. She explained that she became super mad, super

aggravated, people were coming in and she just couldn’t contain “the shut off

in my brain to be safe, or like, are they going to hurt me….” AR86. She said

she was scared of new people which is why she maybe left her home five or

eight times this whole year. AR86, 88. Ms. Viessman said, “Like if I open the

door it’s like – if I see somebody on the street and I happen to step outside, it




                                           21
feels like Flash Gordon coming right at me; like what are they going to do to

me. You know? So I go back in and lock the doors and don’t move.” AR87.

      Ms. Viessman testified that one day when she was home alone somebody

knocked on the door and she ran and hid in the closet. AR99.

      Ms. Viessman testified, “But I want to be fixed. I’ve always worked. You

know, I worked hard. And I don’t know. I wish I could just pound it out. Like I

go to bed and it just turns and turns and turns about stuff that I have like no

control over or --.” AR100.

      Ms. Viessman testified her psychiatrist recommended electroconvulsive

therapy, but she couldn’t afford $6,000 per session. AR87.

      Ms. Viessman had difficulty staying focused on the questions asked of

her during the hearing, and gave numerous off-topic or rambling responses.

See, e.g., AR82 (ALJ stating, in response to Ms. Viessman’s response, “I need to

stop it. This hearing is going to take a long time.”); AR86 (Ms. Viessman’s

attorney attempting to get Viessman to explain what happened when she had

the “explosion” at her hotel job); AR89 (rambling response); 102-03 (ALJ’s

attempt to ask Ms. Viessman about her sleep apnea).

      2.    Vocational Expert Testimony

      The ALJ asked the vocational expert (“VE”) a hypothetical question that

mirrored the limitations included in the RFC determined by the ALJ, and the

VE testified that the individual would be unable to perform any of

Ms. Viessman’s past relevant work. AR103-04. The VE testified that the

individual could do the work of a credit clerk, DOT #237.367-014, document

                                          22
preparer, DOT #249.587-018, and telephone quotation clerk, DOT #237.367-

046, and provided the number of jobs available nationally for each occupation,

including 42,000 credit clerk jobs, 44,000 document preparer jobs, and 86,000

telephone quotation clerk jobs. AR104-05.

      The VE testified that if an individual were late, absent, or left work early

more than two times per month they would not be capable of competitive

employment. AR105. The VE also testified that an individual who did not have

the ability to respond appropriately to supervision, coworkers, and usual work

situations, such that the individual would have confrontations in the workplace

once a month resulting in work stoppage, they would be given a warning the

first time and then dismissed if it ever happened again. AR105.

H.    Other Evidence

      Ms. Viessman stated in a Function Report completed in July, 2016, that

she did not have problems with her personal care, but later when she

completed a Disability Report in December, 2016, she reported that stairs were

impossible, climbing into the tub or shower was a problem, a handle had to be

installed on the wall, and she had fallen more times despite using a cane.

AR309.

                                  DISCUSSION

A.    Standard of Review

      When reviewing a denial of benefits, the court will uphold the

Commissioner’s final decision if it is supported by substantial evidence on the

record as a whole. 42 U.S.C. § 405(g); Biestek v. Berryhill, 587 U.S. ___, 139 S.

                                           23
Ct. 1148, 1154 (2019); Minor v. Astrue, 574 F.3d 625, 627 (8th Cir. 2009).

Substantial evidence is defined as more than a mere scintilla, less than a

preponderance; it is such relevant evidence as a reasonable mind might accept

as adequate to support the Commissioner’s conclusion. Biestek, 139 S. Ct. at

1154; Richardson v. Perales, 402 U.S. 389, 401 (1971); Klug v. Weinberger,

514 F.2d 423, 425 (8th Cir. 1975). “This review is more than a search of the

record for evidence supporting the [Commissioner’s] findings, and requires a

scrutinizing analysis, not merely a rubber stamp of the [Commissioner’s]

action.” Scott ex rel. Scott v. Astrue, 529 F.3d 818, 821 (8th Cir. 2008)

(cleaned up).

      In assessing the substantiality of the evidence, the evidence that detracts

from the Commissioner’s decision must be considered, along with the evidence

supporting it. Minor, 574 F.3d at 627. The Commissioner’s decision may not

be reversed merely because substantial evidence would have supported an

opposite decision. Woolf v. Shalala, 3 F.3d 1210, 1213 (8th Cir. 1993); Reed v.

Barnhart, 399 F.3d 917, 920 (8th Cir. 2005). If it is possible to draw two

inconsistent positions from the evidence and one of those positions represents

the Commissioner’s findings, the Commissioner must be affirmed. Oberst v.

Shalala, 2 F.3d 249, 250 (8th Cir. 1993). “In short, a reviewing court should

neither consider a claim de novo, nor abdicate its function to carefully analyze

the entire record.” Mittlestedt v. Apfel, 204 F.3d 847, 851 (8th Cir. 2000)

(citations omitted).




                                          24
      The court must also review the decision by the ALJ to determine if an

error of law has been committed. Smith v. Sullivan, 982 F.2d 308, 311

(8th Cir. 1992); 42 U.S.C. § 405(g). Specifically, a court must evaluate whether

the ALJ applied an erroneous legal standard in the disability analysis.

Erroneous interpretations of law will be reversed. Walker v. Apfel, 141 F.3d

852, 853 (8th Cir. 1998)(citations omitted). The Commissioner’s conclusions

of law are only persuasive, not binding, on the reviewing court. Smith, 982

F.2d at 311.

B.    The Disability Determination and the Five-Step Procedure

      Social Security law defines disability as the inability to do any

substantial gainful activity by reason of any medically determinable physical or

mental impairment which can be expected to result in death or which has

lasted or can be expected to last for a continuous period of not less than twelve

months. 42 U.S.C. §§ 416(I), 423(d)(1); 20 C.F.R. § 404.1505.4 The

impairment must be severe, making the claimant unable to do his previous

work, or any other substantial gainful activity which exists in the national

economy. 42 U.S.C. § 423(d)(2); 20 C.F.R. §§ 404.1505-404.1511.

      The ALJ applies a five-step procedure to decide whether an applicant is

disabled. This sequential analysis is mandatory for all SSI and SSD/DIB




4 Although Ms. Viessman has applied for both Title II and Title XVI benefits, for
the sake of simplicity, the court herein cites to only the regulations applicable
to Title II where the corresponding Title XVI regulation is identical. It is
understood that both Titles are applicable to Ms. Viessman’s application. Any
divergence between the regulations for either Title will be noted.
                                            25
applications. Smith v. Shalala, 987 F.2d 1371, 1373 (8th Cir. 1993); 20 C.F.R.

§ 404.1520. The five steps are as follows:

      Step One: Determine whether the applicant is presently engaged
      in substantial gainful activity. 20 C.F.R. § 404.1520(b). If the
      applicant is engaged in substantial gainful activity, he is not
      disabled and the inquiry ends at this step.

      Step Two: Determine whether the applicant has an impairment or
      combination of impairments that are severe, i.e. whether any of the
      applicant=s impairments or combination of impairments
      significantly limit his physical or mental ability to do basic work
      activities. 20 C.F.R. § 404.1520(c). If there is no such impairment
      or combination of impairments the applicant is not disabled and
      the inquiry ends at this step. NOTE: the regulations prescribe a
      special procedure for analyzing mental impairments to determine
      whether they are severe. Browning v. Sullivan, 958 F.2d 817, 821
      (8th Cir. 1992); 20 C.F.R. § 1520a. This special procedure
      includes completion of a Psychiatric Review Technique Form
      (PRTF).

      Step Three: Determine whether any of the severe impairments
      identified in Step Two meets or equals a “Listing” in Appendix 1,
      Subpart P, Part 404. 20 C.F.R. § 404.1520(d). If an impairment
      meets or equals a Listing, the applicant will be considered disabled
      without further inquiry. Bartlett v. Heckler, 777 F.2d 1318, 1320
      n.2 (8th Cir. 1985). This is because the regulations recognize the
      “Listed” impairments are so severe that they prevent a person from
      pursuing any gainful work. Heckler v. Campbell, 461 U.S. 458,
      460, (1983). If the applicant’s impairment(s) are severe but do not
      meet or equal a Listed impairment the ALJ must proceed to step
      four. NOTE: The “special procedure” for mental impairments also
      applies to determine whether a severe mental impairment meets or
      equals a Listing. 20 C.F.R. § 1520a(c)(2).

      Step Four: Determine whether the applicant is capable of
      performing past relevant work (PRW). To make this determination,
      the ALJ considers the limiting effects of all the applicant’s
      impairments, (even those that are not severe) to determine the
      applicant’s residual functional capacity (RFC). If the applicant’s
      RFC allows him to meet the physical and mental demands of his
      past work, he is not disabled. 20 C.F.R. §§ 404.1520(e);
      404.1545(e). If the applicant’s RFC does not allow him to meet the
      physical and mental demands of his past work, the ALJ must
      proceed to Step Five.
                                             26
        Step Five: Determine whether any substantial gainful activity
        exists in the national economy which the applicant can perform.
        To make this determination, the ALJ considers the applicant’s
        RFC, along with his age, education, and past work experience. 20
        C.F.R. § 1520(f).

C.      Burden of Proof

        The plaintiff bears the burden of proof at steps one through four of the

five-step inquiry. Barrett v. Shalala, 38 F.3d 1019, 1024 (8th Cir. 1994);

Mittlestedt, 204 F.3d at 852; 20 C.F.R. § 404.1512(a). The burden of proof

shifts to the Commissioner at step five. Nevland v. Apfel, 204 F.3d 853, 857

(8th Cir. 2000); Clark v. Shalala, 28 F.3d 828, 830 (8th Cir. 1994). “This

shifting of the burden of proof to the Commissioner is neither statutory nor

regulatory, but instead, originates from judicial practices.” Brown v. Apfel, 192

F.3d 492, 498 (5th Cir. 1999). The burden shifting is “a long-standing judicial

gloss on the Social Security Act.” Walker v. Bowen, 834 F.2d 635, 640 (7th Cir.

1987). Moreover, “[t]he burden of persuasion to prove disability and to

demonstrate RFC remains on the claimant, even when the burden of

production shifts to the Commissioner at step five.” Stormo v. Barnhart 377

F.3d 801, 806 (8th Cir. 2004).

D.      The Parties’ Positions

        Ms. Viessman asserts the Commissioner erred in three ways: (1) by

failing to identify all her medically determinable impairments and their

severity; (2) by failing to properly determine her RFC;5 and (3) by failing to carry




5   This assignment of error has two sub-parts.
                                           27
his burden to show by substantial evidence at Step 5 of the sequential analysis

of properly identifying jobs Ms. Viessman is capable of performing.6       The

Commissioner asserts the ALJ’s decision is supported by substantial evidence

in the record and the decision should be affirmed. Ms. Viessman’s

assignments of error are discussed below.

        1.    Whether the ALJ Failed to Identify all Ms. Viessman’s
              Medically Determinable Impairments and Their Severity

        Medically determinable impairments are impairments which can be

shown by medically acceptable clinical and laboratory diagnostic techniques

based on medical evidence consisting of signs, symptoms, and laboratory

findings. 20 C.F.R. § 404.1508. The identification of medically determinable

impairments is a crucial step in the 5-step analysis because the ALJ must

consider the effect of all medically determinable impairments, both severe and

non-severe, upon the claimant’s ability to work when formulating the

claimant’s RFC. Spicer v. Barnhart, 64 Fed. Appx. 173, 175, (10th Cir. 2003);

20 C.F.R. § 404.1545(e); SSR 96-8p.

        AIt is the claimant=s burden to establish that his impairment or

combination of impairments are severe.@ Kirby v. Astrue, 500 F.3d 705, 707

(8th Cir. 2007). A severe impairment is defined as one which significantly

limits a physical or mental ability to do basic work activities. 20 C.F.R. ' 1521.

An impairment is not severe, however, if it Aamounts to only a slight

abnormality that would not significantly limit the claimant=s physical or mental




6   This assignment of error also has two sub-parts.
                                            28
ability to do basic work activities.@ Kirby, 500 F.3d at 707. AIf the impairment

would have no more than a minimal effect on the claimant=s ability to work,

then it does not satisfy the requirement of step two.@ Id. (citation omitted).

The claimant bears the burden of showing a severe impairment significantly

limits a physical or mental ability to do basic work activities, “but the burden of

a claimant at this stage is not great.” Caviness v. Massanari, 250 F.3d 603,

605 (8th Cir. 2001). Additionally, the impairment must have lasted at least

twelve months or be expected to result in death. See 20 C.F.R. ' 404.1509.

      Ms. Viessman asserts the ALJ erred by failing to identify personality

disorder as one of her medically determinable impairments, and that it should

have been identified as a severe impairment. See Docket No. 15 at pp. 3-5.

The Commissioner responds that the ALJ’s failure to identify personality

disorder as an impairment, whether severe or non-severe, was not error and

even if the ALJ committed error by failing to identify personality disorder as a

medically determinable impairment, such error was harmless. This is so, the

Commissioner argues, because Ms. Viessman has failed to show what, if any,

limitations are caused by personality disorder other than those that are already

accounted for by her other mental impairments. See Commissioner’s brief,

Docket No. 17, at p. 5.

      Ms. Viessman’s argument regarding her personality disorder stems from

the notation by the psychological consultant (Dr. VanKley) who diagnosed her

with personality disorder. AR558. The ALJ acknowledged but dismissed this

diagnosis by Dr. VanKley (AR21) because, according to the ALJ, the diagnosis

                                           29
was not otherwise “reflected in the treatment records.” AR21. The ALJ did not

thereafter discuss personality disorder in its decision.

      Ms. Viessman asserts the ALJ’s rejection of the consultative examiner’s

diagnosis of personality disorder because personality disorder was not

“reflected in the treatment records” is not a valid reason to reject the diagnosis.

In support of her position, Ms. Viessman directs the court’s attention to

instances in which personality disorder does in fact appear in her treatment

records.

      For example, Ms. Viessman notes the State agency psychological

consultants at both the initial level and the reconsideration level found she had

a personality disorder, and that it was severe. TR144 (citing the evaluation of

Doug Soule, Ph.D. on reconsideration). The court notes, however, that the

State agency consultants’ evaluations are not treatment records. The State

agency consultants did not treat Ms. Viessman. Instead they merely reviewed

the records of Ms. Viessman’s treating physicians in order to reach their

conclusions.

      Next, Ms. Viessman cites the mental evaluation conducted by Paige

Anderson in November, 2016, (AR678-683) wherein one of the diagnoses was

“rule out personality disorder.” AR682. In February, 2017, Ms. Viessman saw

her treating psychologist who also diagnosed “rule out personality disorder.”

AR830. By May, 2017, Ms. Viessman’s therapist had updated the diagnosis to

“unspecified personality disorder.” AR833.




                                           30
      One of Ms. Viessman’s psychiatrists, on the other hand, in May 2017,

diagnosed her with anxiety disorder and bipolar II versus mood disorder, but

did not diagnose her with a personality disorder. See AR836. Yet another

psychiatrist in August, 2017, diagnosed her with bipolar II versus major

depression with psychotic features versus personality disorder. AR845.

Another treating psychiatrist in September, 2017, diagnosed social anxiety

disorder and bipolar II with a differential diagnosis of cluster B traits7 and

paranoid personality disorder. AR851.

      The court agrees the ALJ did not sufficiently explain why it did not find

Ms. Viessman suffers from personality disorder as a medically determinable

impairment (either severe or non-severe) though it was identified by her

treating physicians, the consulting physician, and the State agency physicians

as a medically determinable impairment. Ms. Viessman argues this failure

constitutes reversible error because no related limitations are properly

considered in her RFC.




7“Cluster B traits” is a phrase used to describe several types of personality
disorders. Cluster B personality disorders are characterized by dramatic,
overly emotional or unpredictable thinking or behavior. They include antisocial
personality disorder, borderline personality disorder, histrionic personality
disorder and narcissistic personality disorder.

https://www.mayoclinic.org/diseases-conditions/personality-
disorders/symptoms-causes/syc-20354463 (all websites cited in this opinion
last checked on January 13, 2020).

                                           31
      In support of this argument, Ms. Viessman cites the consultative

examiner’s (Dr. VanKley’s) report wherein at Axis II,8 Dr. VanKley diagnosed

Ms. Viessman with a personality disorder (AR658) and associated with that

diagnosis, she manifests symptoms that:

      interfere with her ability to get along with other people, becoming
      highly reactive to interpersonal conflict. She is quick to assume
      that she is being disparaged by others while harboring a sense that
      those around her are somehow better than she and/or that she
      would fail to meet other people’s standards.

AR659. Dr. VanKley also assigned Ms. Viessman a GAF of 45 (AR658), which

she asserts is indicative of an inability to be gainfully employed.

      The Commissioner counters, however, that the ALJ’s failure to recognize

personality disorder as one of Ms. Viessman’s medically determinable

impairments –either severe or non-severe-- does not constitute reversible error.

This is so, the Commissioner argues, because Ms. Viessman has not identified

any specific additional limitations caused by her personality disorder that have

not already been included in her RFC because of her other, properly recognized

mental impairments. On this point, the court agrees with the Commissioner.

      The ALJ recognized that Ms. Viessman had two medically determinable

severe mental impairments (depression and anxiety). AR13. These

impairments are found at 12.04 and 12.06 of the Listings. A claimant’s ability

to function in the workplace is to be measured by the “B” criteria listed within


8There are five diagnostic axes specified in the DSM-IV multi-axial system.
Axis II provides information about personality disorders.

https://www.verywellmind.com/five-axes-of-the-dsm-iv-multi-axial-system-
1067053
                                      32
each of the claimant’s documented mental impairments. The “B” criteria are:

(1) understand, remember or apply information; (2) interact with others;

(3) concentrate, persist or maintain pace; and (4) adapt or manage oneself.

See Appendix 1, Subpart P, Part 404, Listing 12:00.E-F;9 20 C.F.R.

'404.1520a. The “B” criteria are the same for depression and anxiety (12.04

and 12.06 of the Listings) as they are for personality disorders (12.08 of the

Listings).

        The ALJ gave “little” weight to Dr. VanKley’s opinion, but gave “great”

weight to the opinion of the State agency psychological reviewers, who found

Ms. Viessman suffered from a medically determinable impairment of

personality disorder. See AR144. The State agency psychological reviewers

indicated Ms. Viessman’s personality disorder was severe. Id. Though the ALJ

did not adopt the State agency psychological reviewers’ opinion that

Ms. Viessman suffered from the medically determinable impairment of


9   Appendix 1, Subpart P, Part 404, Listing 12:00.F.1 instructs:

     F. How do we use the paragraph B criteria to evaluate your mental
        disorder?

        1.     General. We use the Paragraph B criteria, in conjunction
        with the rating scale (see 12.00F2), to rate the degree of your
        limitations. We consider only the limitations that result from your
        mental disorders(s). We will determine whether you are able to use
        each of the Paragraph B areas of mental functioning in a work
        setting. We will consider, for example, the kind, degree, and
        frequency of difficulty you would have; whether you could function
        without extra help, structure, or supervision; and whether you
        would require special conditions with regard to activities or other
        people (see 12.00D).


                                            33
personality disorder or that it was severe, the ALJ did adopt the identical

functional limitations that the State agency reviewers assigned.

Compare AR151 with AR15 (both limiting Ms. Viessman to “performing simple

routine repetitive tasks and . . . occasional and superficial interaction with the

public [and coworkers].” Additionally, the State agency psychological

reviewers did not find it necessary to distinguish between Ms. Viessman’s three

mental impairments when determining the severity of the “B” criteria. AR144.

Instead, they determined that, as to all three of her mental impairments, she

was moderately limited in her ability to understand remember or apply

information; moderately limited in her ability to interact with others;

moderately limited in her ability to concentrate, persist, or maintain pace; and

mildly limited in her ability to adapt or manage herself. The ALJ gave the State

agency psychological reviewer opinions “great” weight. AR20.

      Ms. Viessman has not shown any mental limitation that she suffers

solely as a result of her personality disorder which was not included in her

RFC. Instead, the ALJ adopted the opinions of two State agency reviewers in

formulating her RFC that specifically incorporated mental restrictions which

included functional limitations based upon the assumption that she has a

severe personality disorder in addition to her two other medically determinable

severe mental impairments (anxiety and depression). This court therefore finds

that if the ALJ committed error by failing to find Ms. Viessman suffered a

medically determinable impairment of personality disorder, severe or non-

severe, any such error was harmless.

                                           34
      Finally, Ms. Viessman relies upon Dr. VanKley’s assignment of a GAF

score of 45 to support her assignment of error as to this point. GAF uses a

scale from 0 to 100 to indicate social, occupational and psychological

functioning with a 100 being the most mentally healthy. A GAF of 41 to 50

indicates serious symptoms/impairment in social, occupational, or school

functioning while a GAF of 51 to 60 indicates moderate symptoms or difficulty.

Nowling v. Colvin, 813 F.3d 1110, 1115 n.3 (8th Cir. 2016). A GAF of 31 to 40

indicates some impairment in reality testing or communication or major

impairment in several areas, such as work or school, family relations,

judgment, thinking, or mood. See https://www.webmd.com/mental-

health/gaf-scale-facts.

      Although GAFs were still accepted science in the 2010-11 era, both the

Eighth Circuit and the Commissioner have recognized since at least 2010 that

GAF scores have limited importance. Nowling, 813 F.3d at 1115 n.3. The

“Commissioner has declined to endorse the [GAF] score for use in the Social

Security and [Supplemental Security Income] disability programs and has

indicated that [GAF] scores have no direct correlation to the severity

requirements of the mental disorders listings.” Id. (quoting Jones v. Astrue,

619 F.3d 963, 973-74 (8th Cir. 2010)). The Diagnostic and Statistical Manual

of Mental Disorders (“DSM”)-IV (American Psychiatric Assn. 2000), previously

contained references to GAF, but explained that GAF scores have no little or no

bearing on an individual’s occupational and social functioning. Jones, 619

F.3d at 973 (quoting Kornecky v. Comm’r of Soc. Sec., 167 Fed. Appx. 496, 511

                                          35
(6th Cir. 2006)). The new DSM-5 (May, 2013), dispensed with the GAF score.

This court will therefore not find error based upon the ALJ’s failure to recognize

personality disorder as a medically determinable impairment based upon

Ms. Viessman’s argument that a GAF score, standing alone, indicates she is

incapable of sustained work.

      2.    Whether the RFC Determined by the ALJ is Supported by
            Substantial Evidence

      Residual functional capacity is “defined as what the claimant can still do

despite his or her physical or mental limitations.” Lauer v. Apfel, 245 F.3d

700, 703 (8th Cir. 2001) (citations omitted, punctuation altered). “The RFC

assessment is an indication of what the claimant can do on a ‘regular and

continuing basis’ given the claimant’s disability. 20 C.F.R. § 404.1545(b).”

Cooks v. Colvin, 2013 WL 5728547 at *6 (D.S.D. Oct. 22, 2013). The

formulation of the RFC has been described as “probably the most important

issue” in a Social Security case. McCoy v. Schweiker, 683 F.2d 1138, 1147

(8th Cir. 1982), abrogation on other grounds recognized in Higgins v. Apfel, 222

F.3d 504 (8th Cir. 2000).

      When determining the RFC, the ALJ must consider all a claimant’s

mental and physical impairments in combination, including those impairments

that are severe and those that are not severe. Lauer, 245 F.3d at 703; Social

Security Ruling (SSR) 96-8p 1996 WL 374184 (July 2, 1996). Although the

ALJ “bears the primary responsibility for assessing a claimant’s residual

functional capacity based on all the relevant evidence . . . a claimant’s residual



                                           36
functional capacity is a medical question.”10 Lauer, 245 F.3d at 703 (citations

omitted) (emphasis added). Therefore, “[s]ome medical evidence must support

the determination of the claimant’s RFC, and the ALJ should obtain medical

evidence that addresses the claimant’s ability to function in the workplace.” Id.

(citations omitted).

      “The RFC assessment must always consider and address medical source

opinions.” SSR 96-8p. If the ALJ’s assessment of RFC conflicts with the

opinion of a medical source, the ALJ “must explain why the [medical source]

opinion was not adopted.” Id. “Medical opinions from treating sources about

the nature and severity of an individual’s impairment(s) are entitled to special

significance and may be entitled to controlling weight. If a treating source’s

medical opinion on an issue of the nature and severity of an individual’s

impairment(s) is well-supported by medically acceptable clinical and laboratory

diagnostic techniques and is not inconsistent with the other substantial

evidence in the case record, the [ALJ] must give it controlling weight.” Id.

      Ultimate issues such as RFC, “disabled,” or “unable to work” are issues

reserved to the ALJ. Id. at n. 8. Medical source opinions on these ultimate

issues must still be considered by the ALJ in making these determinations. Id.




10 Relevant evidence includes: medical history; medical signs and laboratory
findings; the effects of treatment, including limitations or restrictions imposed
by the mechanics of treatment (e.g., frequency of treatment, duration,
disruption to routine, side effects of medication); reports of daily activities; lay
evidence; recorded observations; medical source statements; effects of
symptoms, including pain, that are reasonably attributable to a medically
determinable impairment; evidence from attempts to work; need for a
structured living environment; and work evaluations. See SSR 96-8p.
                                            37
However, the ALJ is not required to give such opinions special significance

because they were rendered by a treating medical source. Id.

      “Where there is no allegation of a physical or mental limitation or

restriction of a specific functional capacity, and no information in the case

record that there is such a limitation or restriction, the adjudicator must

consider the individual to have no limitation or restriction with respect to that

functional capacity.” SSR 96-8p. However, the ALJ “must make every

reasonable effort to ensure that the file contains sufficient evidence to assess

RFC.” Id.

      When writing its opinion, the ALJ “must include a narrative discussion

describing how the evidence supports each conclusion, citing specific medical

facts . . . and nonmedical evidence. . . In assessing RFC, the adjudicator must

. . . explain how any material inconsistencies or ambiguities in the evidence in

the case record were considered and resolved.” Id.

      “[T]o find that a claimant has the [RFC] to perform a certain type of work,

the claimant must have the ability to perform the requisite acts day in and day

out, in the sometimes competitive and stressful conditions in which real people

work in the real world.” Reed, 399 F.3d at 923 (citations omitted, punctuation

altered); SSR 96-8p 1996 WL 374184 (“RFC is an assessment of an individual’s

ability to do sustained work-related physical and mental activities in a work

setting on a regular and continuing basis” for “8 hours a day, for 5 days a

week, or an equivalent work schedule.”).




                                           38
      While it is true that the ALJ is free to formulate the RFC from all the

evidence including the opinion evidence and the medical records, it is also

established law that the ALJ may not substitute its own opinions for those of

the physician. Finch v. Astrue, 547 F.3d 933, 938 (8th Cir. 2008), nor may the

ALJ “play doctor” or rely on its own interpretation of the meaning of the

medical records. Pate-Fires v. Astrue, 564 F.3d 935, 946-47 (8th Cir. 2009).

      These principles were recently reaffirmed in Combs v. Berryhill, 878 F.3d

642, 647 (8th Cir. 2017). In Combs, the claimant alleged disability as a result

of combined impairments of rheumatoid arthritis, osteoarthritis, asthma, and

obesity. Id. at 643. The only medical opinions in the file regarding Ms. Combs’

RFC were from two state agency physicians who had never treated or examined

Ms. Combs. Id. at 644. Those physicians instead based their opinions on their

review of Ms. Combs’ medical records. They gave differing opinions as to

Ms. Combs’ RFC (one opined she was capable of light duty work, while the

other opined she was capable of only sedentary work). Id. at 645.

      In deciding which opinion to credit, the ALJ found Ms. Combs’ subjective

complaints not entirely credible based upon the ALJ’s own review of her

medical records and notations therein which indicated she was in “no acute

distress” and that she had “normal movement of all extremities.” Id. The state

agency physicians apparently did not base their opinions on these

observations. Ms. Combs asserted the ALJ should have contacted the

physicians for clarification of what the notations meant rather than rely upon

its own inferences. Id. at 646.

                                          39
      The Eighth Circuit agreed, concluding the ALJ erred by relying on its

own inferences as to the relevance of the two phrases “no acute distress” and

“normal movement of all extremities” as it was significant to her conditions. Id.

at 647. The court found the relevance of these medical terms was not clear in

terms of Ms. Combs’ ability to function in the workplace, because her medical

providers also consistently noted in their treatment records that she was had

rheumatoid arthritis, prescribed medication for severe pain, and noted trigger

point and joint pain with range of motion. Id. So, by relying on its own

interpretation of “no acute distress” and “normal movement of all extremities,”

in terms of Ms. Combs’ RFC, the ALJ failed to fulfill his duty to fully develop

the record. Id.

      Additionally, SSR 96-8p instructs ALJs how to determine RFC and how

to explain their determinations. That ruling contains requirements for the

ALJ’s narrative discussion. One of those requirements is that the RFC

assessment must “include a resolution of any inconsistencies in the evidence

as a whole . . .” Id. at p. 13. Another is that “[t]he RFC assessment must

always consider and address medical source opinions. If the RFC assessment

conflicts with an opinion from a medical source, the adjudicator must explain

why the opinion was not adopted.” Id. at p. 14.

      The ALJ formulated Mr. Viessman’s RFC as follows:

      [T]he claimant has the residual functional capacity to perform less
      than a full range of sedentary work as defined by 20 CFR
      404.1567(a) and 416.967(a). The claimant can lift and/or carry 10
      pounds occasionally and less than 10 pounds frequently. She can
      stand and walk 2 hours in an 8-hour workday and sit 6 hours.
      She can occasionally climb ramps and stairs, but can never climb
                                           40
      ladders, ropes, or scaffolds. She can occasionally balance, stoop,
      kneel, crouch, and crawl. She must avoid even moderate exposure
      to hazards. The claimant is limited to performing simple routine
      repetitive tasks. She can have occasional and superficial
      interaction with the public and coworkers.

AR15. Ms. Viessman asserts the RFC determined by the ALJ is not supported

by substantial evidence. This assignment of error is divided into two sub-

parts, discussed separately below.

            a.    The Physical RFC Assessment

      Ms. Viessman asserts the ALJ’s determination as to her physical abilities

is flawed for several reasons. First, Ms. Viessman observes that the ALJ cited

as support for its RFC the opinions of the State agency physicians, who never

examined or treated Ms. Viessman. Ms. Viessman cites Nevland, 204 F.3d at

858, for the proposition that the opinions of doctors who have never examined

the claimant “ordinarily do not constitute substantial evidence on the record.”

Id. The Commissioner counters that State agency medical consultants are

“experts in the evaluation of medical issues in disability claims under the Act,”

citing SSR 17-2p and 20 C.F.R. § 404.1513a, and that such expert opinion

may, under the right circumstances, constitute substantial evidence to support

the RFC finding. Julin v. Colvin, 826 F.3d 1082, 1089 (8th Cir. 2016).

      Ms. Viessman urges, however, that this is not an instance in which

reliance on the State agency physician’s opinions is justified because upon

closer inspection, the reasons the ALJ offered for its reliance upon the State

agency opinions do not hold up. The ALJ’s first stated reason for reliance on




                                          41
the State agency physician opinions (AR20) was that “[t]he opinions are

consistent with the residual functional capacity determination . . .”

        Ms. Viessman urges that is exactly backwards and clearly not an

appropriate reason. The court agrees. The ALJ should first evaluate which

expert medical opinions are best supported by the record as a whole, then

formulate the RFC, not formulate the RFC and then adopt the medical opinions

that are consistent the ALJ’s pre-conceived version of the RFC. An RFC that is

formulated in such a fashion “puts the cart before the horse.” Reindl v. Astrue,

2010 WL 2893611 at *12 (N.D. Ill. July 22, 2010). “The ALJ is not at liberty to

first create an RFC and then disregard evidence that may contradict it. Rather,

the ALJ must determine the RFC based on a consideration of all relevant

evidence presented in the record.” Id. See also Brindisi v. Barnhart, 315 F.3d

783, 788 (7th Cir. 2003) (ALJ’s explanation finding statements in the record

that support its ruling credible and rejecting those that do not support it “turns

the process on its head.” Instead, the ALJ should have evaluated credibility of

the statements as an initial matter in order to come to a decision on the

merits). Dogan v. Astrue, 751 F. Supp.2d 1029, 1041 (N.D. Ind. 2010) (same).

        Second, Ms. Viessman observes the ALJ cited as a reason to adopt the

State agency physician opinion was that it was “consistent with . . . the

findings from the physical consultative examiner.” AR20. But the ALJ gave

only partial weight to the opinion of the consultative examiner, while giving

great weight to the non-treating, non-examining State agency physicians.

AR20.

                                          42
      AThe opinion of an acceptable medical source who has examined a

claimant is entitled to more weight than the opinion of a source who has not

examined a claimant.@ Lacroix v. Barnhart, 465 F.3d 881, 888 (8th Cir. 2006)

(citing 20 C.F.R. '' 404.1527(d)(1), 416.927(d)(1)); Shontos v. Barnhart, 328

F.3d 418, 425 (8th Cir. 2003); Kelley v. Callahan, 133 F.3d 583, 589 (8th Cir.

1998)).

      When opinions of consulting physicians conflict with opinions of treating

physicians, the ALJ must resolve the conflict. Wagner v. Astrue, 499 F.3d 842

849 (8th Cir. 2007). Generally, the opinions of non-examining, consulting

physicians, standing alone, do not constitute Asubstantial evidence@ upon the

record as a whole, especially when they are contradicted by the treating

physician=s medical opinion. Wagner, 499 F.3d at 849; Harvey v. Barnhart,

368 F.3d 1013, 1016 (8th Cir. 2004) (citing Jenkins v. Apfel, 196 F.3d 922, 925

(8th Cir. 1999)). However, where opinions of non-examining, consulting

physicians along with other evidence in the record form the basis for the ALJ=s

RFC determination, such a conclusion may be supported by substantial

evidence. Harvey, 368 F.3d at 1016. Also, where a non-treating physician=s

opinion is supported by better or more thorough medical evidence, the ALJ

may credit that evaluation over a treating physician=s evaluation. Flynn v.

Astrue 513 F.3d 788, 792 (8th Cir. 2008)(citing Casey v. Astrue, 503 F.3d 687,

691-692 (8th Cir. 2007)).

      Here the court compares the RFC as formulated by the ALJ with the

opinions expressed by the consultative examiner, Dr. Lichter, and the RFC as it

                                          43
was articulated by the State agency physician. The only one of these

physicians to actually lay eyes on Ms. Viessman was Dr. Lichter, and all of the

others formed their opinions about her abilities upon Dr. Lichter’s

observations.

         •   Dr. Lichter stated “based on the objective findings of this exam, it
             is my opinion that the claimant would only be able to lift and carry
             10 pounds occasionally and no more at any time. She would have
             difficulty standing, walking, or sitting during an 8-hour workday.
             However, she does better if she is able to change positions
             frequently. She cannot stoop, climb, or kneel. She has no trouble
             seeing, hearing, speaking, or traveling. No concerns with her being
             exposed to dust, fumes, temperature changes or hazards.

         •   Dr. Erickson (State agency physician who reviewed Dr. Lichter’s
             report) assigned the following RFC: Ms. Viessman can occasionally
             lift 10 pounds and frequently lift less than 10 pounds. She can
             stand/walk for a total of 2 hours out of an 8-hour workday. She
             can sit with normal breaks for 6 hours out of an 8-hour workday.
             She has no limits on push/pull. She can climb ramps, stairs,
             ladders, ropes, and scaffolds occasionally. She can balance
             frequently. She can stoop, kneel, crouch, and crawl occasionally.
             She has no manipulative, visual, or communicative limitations.
             She must avoid concentrated exposure to extreme cold and
             vibration. She must avoid even moderate exposure to hazards
             such as machinery and heights.

         •   Finally, the ALJ’s RFC (physical portion only): [T]he claimant has
             the residual functional capacity to perform less than a full range of
             sedentary work as defined by 20 CFR 404.1567(a) and 416.967(a).
             The claimant can lift and/or carry 10 pounds occasionally and less
             than 10 pounds frequently. She can stand and walk 2 hours in an
             8-hour workday and sit 6 hours. She can occasionally climb
             ramps and stairs, but can never climb ladders, ropes, or scaffolds.
             She can occasionally balance, stoop, kneel, crouch, and crawl.
             She must avoid even moderate exposure to hazards.

      The ALJ adopted the State agency physician’s opinions for the most part,

with a few exceptions (i.e. the ALJ limited Ms. Viessman to never climbing

ladders, ropes or scaffolds, whereas the State agency physician said she could

                                           44
do these things occasionally). A reading of the State agency physician’s

opinion, wherein the physician weighed the medical evidence and assigned

physical limitations (AR146-47) reveals that the State agency physician on

reconsideration (Dr. Erickson) purported to base his opinions entirely upon

Dr. Lichter’s consultative exam (see AR147). Dr. Erickson assigned “other”

weight to Dr. Lichter’s findings. Yet the State agency physician greatly modified

the physical restrictions deemed appropriate by the Dr. Lichter. AR147. But

Dr. Lichter, who actually met with, talked to, and examined Ms. Viessman,

explained Ms. Viessman would “have difficulty” standing, walking, or sitting

during an 8-hour workday and would be required to change positions. These

observations, and the requirement to change positions were eliminated from

Dr. Erickson’s (and the ALJ’s) RFC.

      Dr. Lichter also opined that Ms. Viessman could never stoop, climb, or

kneel. This prohibition was also eliminated (without explanation) from

Ms. Viessman’s RFC by both Dr. Erickson and by the ALJ. Neither

Dr. Erickson nor the ALJ explained why they decided to eliminate these

physical restrictions.

      The Commissioner asserts the ALJ properly formulated the RFC because

it properly explained the conflict by noting it had considered the opinion

evidence along with other record evidence such as Ms. Viessman’s work history

and her activities of daily living. See Commissioner’s brief, Docket No. 17 at

p. 7. The ALJ did not directly correlate these factors to its decision to

eliminate the physical restrictions expressed by Dr. Lichter in favor of the more

                                           45
rigorous RFC outlined by the Stage agency physician, but assuming such

explanation, the court rejects it.

      Starting with Ms. Viessman’s work history, the ALJ stated that it did not

add significant weight to her allegations because her impairments had been

present since the mid-2000’s, but the record did not reflect that her condition

had significantly deteriorated. AR20. The ALJ continued that despite her

physical condition, Ms. Viessman had managed to work at a level that was

above substantial gainful activity (SGA) “most” years after 2002, and that in

2016 (her alleged year of onset) her earnings were “close” if not higher, than

in previous years. The court therefore examines the amount of annual SGA

earnings set by the SSA for the years 2002 through the date of the ALJ’s

decision (August, 2018), compared to Ms. Viessman’s earnings to determine

which years she was able to meet the SGA standard:

   YEAR      SGA VIESSMAN’S EARNINGS             SGA MET?

   2002      9,300        11,616                 YES
   2003      9,600        11,891                 YES
   2004      9,720        16,329                 YES
   2005      9,960        15,905                 YES
   2006      10,320       8,860                  NO
   2007      10,800       2,242                  NO
   2008      11,280       12,770                 YES
   2009      11,760       12,612                 YES
   2010      12,000       8,669                  NO
   2011      12,000       11,846                 NO
   2012      12,120       12,712                 YES
   2013      12,480       12,483                 YES
   2014      12,840       16,673                 YES
   2015      13,080       9,760                  NO
   2016      13,560       10,837                 NO
   2017      14,040       161.91                 NO



                                          46
      See www.sss.gov/oact/cola.sga.html (table showing monthly SGA by

year) and AR260 (Ms. Viessman’s earnings by year). From 2002 through 2017,

Ms. Viessman reached SGA 9/16 years, but she did not reach SGA 7/16 years.

The ALJ is correct that she met SGA the “majority” of these years, but the

ALJ’s analysis regarding Ms. Viessmann’s earnings does not provide

substantial weight for failing to credit her allegations of physical pain.

      Ms. Viessman’s earnings were usually barely at SGA levels during the

years she met SGA. She technically earned above SGA “most” years after 2002,

but her earnings were hardly consistent. Ms. Viessman’s earnings swung

wildly. She earned over $16,000 in 2004, but three years later in 2007 she

earned only a little over $2,000. In 2010, 2015 and 2016 she again did not

earn SGA. Medical records are only available beginning in 2015, so it is

impossible to know how her medical condition compares in 2018 as to 2002 or

why there are such large gaps in her earnings.

      The other reason the ALJ offered for failing to credit Ms. Viessman’s

physical complaints was that the RFC it formulated was consistent with her

activities of daily living. These activities included caring for her own personal

hygiene and taking care of her eight-pound dog. AR298. In her function report

(AR299), completed in 2016, she reported she lived alone was able to do “all”

house and yard work. Id. But in her 2018 hearing testimony, Ms. Viessman

stated that she lived with two other people, and that one of her roommates did

all the household chores, including the laundry. AR81. Ms. Viessman

explained that she was unable to do any of these things, and that the

                                            47
roommate “takes care of me because I can’t go up and down the stairs, and

wash the laundry, and yeah. She does all the cleaning; she does, you know,

everything.” Id.

       A claimant need not prove she is bedridden or completely helpless to be

found disabled. Thomas v. Shalala, 876 F.2d 666, 669 (8th Cir. 1989). To find

a claimant has the capacity to perform a certain type of work, she Amust have

the ability to perform the requisite acts day in and day out, in the sometimes

competitive and stressful conditions in which real people work in the real

world.@ Id. Substantial gainful activity means working with Areasonable

regularity either in competitive or self-employment.@ Id. The courts have

repeatedly held that a claimant=s ability to engage in basic personal activities

such as cooking, cleaning, or simple hobbies does not constitute substantial

evidence that she has the functional capacity to engage in substantial gainful

activity. Singh v. Apfel, 222 F.3d 448, 453 (8th Cir. 2000); Eback v. Chater, 94

F.3d 410, 412-413 (8th Cir. 1996). The substantial evidence as a whole does

not support the ALJ=s conclusion that Ms. Viessman’s ADLs are consistent with

her physical RFC. On remand, the ALJ should reconsider this portion of the

analysis as well.

      When opinions of physicians who have never seen or treated the

claimant conflict with opinions of a consulting physician who has examined the

claimant, the ALJ must resolve the conflict. Wagner, 499 F.3d at 849.

Generally, the opinions of non-examining, consulting physicians, standing

alone, do not constitute Asubstantial evidence@ upon the record as a whole,

                                           48
especially when they are contradicted by the treating physician=s medical

opinion. Id.; Harvey, 368 F.3d at 1016. Here, the ALJ’s formulation of the RFC

is supported by the State agency physicians, but those opinions conflict with

the opinion of Dr. Lichter, the only physician who offered an opinion that

actually examined Ms. Viessman. The justifications offered by the ALJ (Ms.

Viessman’s work history and ADLs) which purport to resolve the conflict do not

resolve the conflict for the reasons explained above. This court therefore agrees

that the physical portion of the RFC is not supported by substantial evidence.

            b.     The Mental RFC Assessment

      Ms. Viessman also asserts the mental portion of her RFC assessment is

not supported by substantial evidence. She observes the ALJ assigned “little”

weight to the opinion of Dr. VanKley—the only physician who actually

examined her that offered an opinion about her mental limitations. See

AR144-46 (Dr. Soule, State agency psychiatrist on reconsideration); AR652-660

(Dr. VanKley’s report). The reasons offered by the ALJ for its assignment of

“little” weight to Dr. VanKley’s opinion were: (1) the diagnosis of personality

disorder was not supported by Ms. Viessman’s treatment records;

(2) Dr. VanKley’s comment that Ms. Viessman’s part-time work was actually

therapeutic for her; and; (3) Dr. VanKley’s conclusions (accurately) recounted

her symptoms, but the objective findings were minimal and Dr. VanKley’s

conclusions did not provide a specific functional analysis for Ms. Viessman’s

capacity to understand, interact, concentrate, and interact. AR21.




                                           49
        Ms. Viessman asserts the opinions of non-examining physicians

ordinarily do not constitute substantial evidence in the record, and that the

reasons offered by the ALJ for failing to credit Dr. VanKley’s opinions do not

provide “good” reasons for rejecting his opinions. Ms. Viessman also asserts

the mental RFC is not supported by substantial evidence because

Dr. VanKley’s assignment of a 45 GAF is persuasive evidence of her inability to

work.

        For the reasons the court has already explained in section D.1 above, the

court rejects Ms. Viessman’s assertion that the GAF score assigned by

Dr. VanKley carries the day as to her mental functional abilities in the

workplace.

        But Dr. VanKley was the only psychiatric expert who offered an opinion

about Ms. Viessman’s mental abilities who actually examined Ms. Viessman.

The State agency experts based their opinions upon Dr. VanKley’s notes, and

the ALJ gave “great” weight to the State agency physician’s opinion but only

“little” weight to Dr. VanKley’s opinion, in part because Dr. VanKley did not

assign specific limitations. AR21.

        The disconnect occurred when the State agency physicians purported to

base their opinions upon Dr. VanKley’s examination, but Dr. VanKley—who

was in the best position to assign limitations based upon Ms. Viessman’s

mental conditions, failed to assign specific limitations. It is unknown whether

Dr. VanKley was ever asked to do so. It does not appear anyone ever asked

Dr. VanKley to address the same specific questions that were asked of the

                                           50
State agency psychiatrists on the mental residual functional capacity

assessment (MRFC). The ALJ did not contact Dr. VanKley to clarify whether

the State agency physician on reconsideration (Dr. Soule) correctly interpreted

Dr. VanKley’s exam notes and whether the functional limitations assigned by

Dr. Soule were consistent with the limitations Dr. VanKley observed when he

examined Ms. Viessman. This is despite Dr. VanKley’s specific invitation for

questions or further assistance from him, if needed. AR659.

      The MRFC (AR149-151) contains very specific inquiries about

Ms. Viessman’s mental abilities as they pertain to workplace functions. The

State agency physician indicated in each of these categories whether

Ms. Viessman’s ability to function was limited and if so, to what degree. Id. If

the State agency physician indicated Ms. Viessman’s ability was limited then

the State agency physician explained further in narrative form Ms. Viessman’s

capacities or limitations. Id.

      The functions evaluated in the MRFC include:

      1.    Understanding and memory limitations

            -The ability to remember locations and work-like procedures
            -The ability to understand and remember very short and simple
             Instructions
            -The ability to understand and remember detailed instructions

      2.    Sustained Concentration and Persistence Limitations

            -The ability to carry out very short and simple instructions
            -The ability to carry out detailed instructions
            -The ability to maintain attention and concentration for extended
            periods
            -The ability to perform activities within a schedule, maintain
            regular attendance, and be punctual within customary tolerances


                                          51
            -The ability to sustain an ordinary routine without special
            supervision
            -The ability to work in coordination with or in proximity to others
            without being distracted by them
            -The ability to make simple work-related decisions
            -The ability to complete a normal workday and workweek without
            interruptions from psychologically based symptoms and to perform
            at a constant pace without an unreasonable number and length of
            rest periods.

      3.    Social Interaction Limitations

            -The ability to interact appropriately with the general public
            -The ability to ask simple questions or request assistance
            -The ability to accept instructions and respond appropriately to
            criticism from supervisors
            -The ability to get along with coworkers or peers without
            distracting them or exhibiting behavioral extremes
            -The ability to maintain socially appropriate behavior and to
            adhere to basic standards of neatness and cleanliness

      4.    Adaptation Limitations

            -The ability to respond appropriately to changes in the work setting
            -The ability to be aware of normal hazards and take appropriate
            precautions
            -The ability to travel in unfamiliar places or use public
            transportation
            -The ability to set realistic goals or make plans independently of
            others

      See AR149-51. The court agrees with the Commissioner that the GAF

score is not conclusive evidence of Ms. Viessman’s functionality in the

workplace. But Dr. VanKley’s assignment of such a low GAF score “is a

subjective determination that represents [his] judgment of [Ms. Viessman’s]

overall level of functioning.” Jones, 619 F.3d at 973. Recall that a score

between 41-50 generally indicates serious symptoms/impairment in social,

occupational, or school functioning while a GAF of 51 to 60 indicates moderate

symptoms or difficulty. Nowling, 813 F.3d at 1115 n.3. Clearly then,
                                          52
Dr. VanKley at least generally believed Ms. Viessman had some serious

symptoms or impairment. This conclusion is supported not only by the

assignment of a GAF score of 45, but also by Dr. VanKley’s description of

Ms. Viessman’s overall ability to function in the   SUMMARY/CONCLUSIONS    section

of his report. AR658-59. This must be contrasted to the relatively mild

limitations assigned by the State agency physician who purported to rely upon

Dr. VanKley’s report. The stark difference between the limitations imposed by

the State agency physician and the Dr. VanKley’s general indication of serious

symptoms/impairment imposed upon the ALJ a duty to inquire, which duty

the ALJ failed to carry out.

      The ALJ faulted Dr. VanKley for failing to impose specific limitations, but

did not avail itself of Dr. VanKley’s invitation to answer any questions or

concerns. AR659. In cases where the medical evidence is inconclusive, in

particular where the evidence does not support a treating source=s opinion, the

ALJ is encouraged to gather additional information, either by re-contacting a

treating source or by consulting a medical expert. See Social Security Ruling

96-2p (July 2, 1996); Social Security Ruling 96-5p (July 2, 1996). See also

Flynn, 513 F.3d at 792 (A[i]f the ALJ does not find any of the medical opinions

credible, then she should develop the record further to include medical

evidence of a claimant=s limitations.@) (citing Lauer, 245 F.3d at 704).

      This is consistent with the fact that social security hearings are non-

adversarial and that the ALJ has a duty to Adevelop the record fairly and fully,

independent of the claimant=s burden to press his case.@ Cox v. Astrue, 495

                                           53
F.3d 614, 618 (8th Cir. 2007) (quoting Snead v. Barnhart, 360 F.3d 834, 838

(8th Cir. 2004)). This duty applies even where the claimant is represented by

counsel. Bowman v. Barnhart, 310 F.3d 1080, 1083 (8th Cir. 2002);

Hildebrand v. Barnhart, 302 F.3d 836, 838 (8th Cir. 2002); Battles v. Shalala,

36 F.3d 43, 44 (8th Cir. 1994). Under such circumstances, the ALJ was under

a duty to further develop the record, either by re-contacting Dr. VanKley or by

contacting a different medical expert to inquire about whether the State agency

opinions should be given “great” weight in light of the disparity between the

picture of Ms. Viessman’s condition painted in Dr. VanKley’s report and the

relatively mild functional limitations assigned by the State agency experts. See

SSR 96-2p. For these reasons, the court agrees Ms. Viessman’s mental RFC is

not supported by substantial evidence in the record. Remand is required as to

this issue.

      3.      Whether the Commissioner Carried His Burden at Step 5 of the
              Sequential Analysis to Identify Jobs Ms. Viessman Can
              Perform

      Ms. Viessman’s final assignment of error is that the Commissioner failed

to carry his burden at Step 5 of the analysis to identify jobs in the national

economy that Ms. Viessman is capable of performing. Ms. Viessman’s

argument in this regard is divided into two sections, discussed separately

below.

              a.   Conflicts with the DOT

      When a vocational expert (VE) provides evidence about the requirements

of a job or occupation, the adjudicator has an affirmative responsibility to ask

                                           54
about any possible conflict between that VE’s evidence and the information

provided in the Dictionary of Occupational Titles. Jones, 619 F.3d at 977-78.

This responsibility is mandated by the Commissioner’s own Policy, SSR 00-4p.

Id. An ALJ cannot rely on expert testimony that conflicts with the job

classifications in the DOT unless there is evidence in the record to rebut the

DOT classifications. Id. And when the VE testimony conflicts with the DOT,

the DOT controls when the DOT classifications are not rebutted. Id. at 978.

      Ms. Viessman asserts there is an unexplained discrepancy between the

RFC as described by the ALJ and the VE’s testimony regarding the jobs

identified as being consistent with said RFC. Specifically, in its written

decision, the ALJ indicated Ms. Viessman was capable of “only simple, routine

repetitive tasks. She can have occasional and superficial interaction with the

public and coworkers . . . ” AR15. Ms. Viessman asserts this limitation is

inconsistent with the Reasoning Level of the jobs identified as appropriate for

her (credit clerk, DOT 237.367-014; document preparer, DOT 249.587-018;

and telephone quotation clerk, DOT 237.367-046) by the VE, which she asserts

require a Reasoning Level of 3.11

      The Dictionary of Occupational Titles (DOT) contains several component

sections which define the requirements of the jobs contained therein. The

General Educational Development (GED) component includes a Reasoning

Level for each occupation within the DOT that corresponds to the ability




11The Commissioner does not dispute these occupations carry a Reasoning
Level of 3.
                                       55
required for satisfactory job performance. See DOT at 1009-11. Hulsey v.

Astrue, 622 F.3d 917, 923 (8th Cir. 2010). Ms. Viessman asserts the ALJ’s

restriction to “only simple, routine repetitive tasks, . . .” is consistent with only

the lowest Reasoning Level in the DOT, which is Level 1.

      There are six Reasoning Levels within the GED. They are described as

follows:

      Level 1: Apply commonsense understanding to carry out simple
      one-or-two-step instructions. Deal with standardized situations
      with occasional or no variables in or from these situations
      encountered on the job.

      Level 2: Apply commonsense understanding to carry out detailed
      but uninvolved written or oral instructions. Deal with problems
      involving a few concrete variables in or from standardized
      instructions.

      Level 3: Apply commonsense understanding to carry out
      instructions furnished in written, oral, or diagrammatic form. Deal
      with problems involving several concrete variables in or from
      standardized situations.

      Level 4: Apply principles of rational systems to solve practical
      problems and deal with a variety of concrete variables in situations
      where only limited standardization exists. Interpret a variety of
      instructions furnished in written, oral, diagrammatic or schedule
      form. (Examples of rational systems include bookkeeping, internal
      combustion engines, electric wiring systems, house building, farm
      management, and navigation).

      Level 5: Apply principles of logical or scientific thinking to define
      problems, collect data, establish facts, and draw valid conclusions.
      Interpret an extensive variety of technical instructions in
      mathematical or diagrammatic form. Deal with several abstract
      and concrete variables.

      Level 6: Apply principles of logical or scientific thinking to a wide
      range of intellectual and practical problems. Deal with nonverbal
      symbolism (formulas, scientific equations, graphs, musical notes,
      etc.) in its most difficult phases. Deal with a variety of abstract


                                             56
      and concrete variables. Apprehend the most abstruse classes of
      concepts.

See Dictionary of Occupational Titles, Appendix C.

      The ALJ’s hypothetical to the VE and the RFC that was ultimately

formulated by the ALJ both included the limitations of the ability to perform

only simple, routine tasks and having only occasional and superficial interaction

with the public and co-workers. Ms. Viessman asserts the restriction to perform

only simple, routine tasks is compatible only with Reasoning Level 1, while the

Commissioner in brief cites Renfrow v. Astrue, 496 F.3d 918, 921 (8th Cir.

2007) for the proposition that a claimant who is limited to “simple, concrete

instructions” is capable of a job requirement Level 3 reasoning. But that is not

exactly what Renfrow says.

      In Renfrow the Social Security claimant, Ms. Renfrow, alleged the ALJ

erred because it failed to ask the VE at Step 5 of the analysis whether the VE’s

testimony was consistent with the DOT. Id. at 920. The court noted the ALJ

was required “not only to ask the expert whether there was a conflict, but also

to obtain an explanation for any such conflict.” Id. at 920-21. The ALJ did not

follow the policy, so the court agreed the ALJ erred. Id. at 921. But, the court

concluded, the error was harmless because there was no actual conflict

between the VE’s testimony and the DOT. Id. This was so, the court

concluded, because the jobs identified by the VE required a Reasoning Level of

3, and the hypothetical the ALJ explained to the VE stated the claimant “could

not be expected to do complex technical work.” Id. at 920-921. This is

different from the hypothetical in this case, wherein the ALJ stated
                                          57
Ms. Viessman could only do simple, routine tasks. In Renfrow the court

concluded that an “inability to do complex work” was not necessarily in conflict

with the description of Reasoning Level 3. Id. at 921.

      The Renfrow court also cited Hillier v. Social Security Administration,

486 F.3d 359 (8th Cir. 2007), noting the expert’s opinion in that case that the

claimant, who was limited to “following simple, concrete instructions,” could

work as a cashier was not necessarily inconsistent with the DOT description of

a cashier, which required Level 3 reasoning. Renfrow, 496 F.3d at 921 (citing

Hillier, 486 F.3d at 367). That would seem to support the Commissioner’s

argument in this case that the RFC as described by the ALJ (Ms. Viessman’s

ability to complete simple, routine tasks) contains no conflict with a DOT

Reasoning Level of 3. Again, however, a close reading of Hillier reveals a much

different factual scenario than the one presented by this case.

      In Hillier, the claimant had previously worked as a cashier at several

different jobs including fast-food chains and retail stores. Hillier, 486 F.3d at

362. The RFC as described by the ALJ in her case indicated a person who

could perform “simple, concrete work that is unskilled or semi-skilled.” Id. at

363, 365-66 (emphasis added). On appeal, Ms. Hillier asserted that cashier

work required Level 3 Reasoning skills, which was inconsistent with her

limitation to remembering and following concrete instructions. Id. at 366. The

court acknowledged that in the abstract, there is tension between only being

able to understand, remember and follow simple, concrete instructions and

working as a cashier (i.e. Level 3 Reasoning skills). Id. at 367. But in Hillier’s

                                           58
case, the court explained, Ms. Hillier had previously worked as a cashier in

both the restaurant and retail industries. Id. Her past work experience, in

combination with the absence of any evidence of deterioration since she had

last performed those jobs, demonstrated she had the mental capacity to work

as a cashier. Id. Additionally, the court stated the vocational expert’s

testimony adequately responded to the hypothetical question posed by the ALJ

and Ms. Hillier’s job history supported the conclusion that she could work as a

cashier. The VE testified Ms. Hillier remained able to work as a cashier, either

at the unskilled or semi-skilled level. Id. at 363.

      In Ms. Viessman’s case, her past relevant work (PRW) included being a

day care owner and a travel agent. AR21. She did not have past relevant work

performing any of the occupations identified by the ALJ as those she is

supposed to be capable of performing which include Level 3 Reasoning Skills

(credit clerk, DOT 237.367-014; document preparer, DOT 249.587-018; and

telephone quotation clerk, DOT 237.367-046). Additionally, there can be no

argument that testimony by the VE cleared up any confusion or excused the

unresolved conflict between the RFC as articulated by the ALJ and the Level 3

Reasoning requirements as contained in the three jobs identified by the VE,

because the VE offered absolutely no such explanatory testimony. The entirety

of the exchange between the ALJ and the VE during the administrative hearing

is reproduced below:

   ALJ:    Dr. Perry, we have your assessment in the file. It has one
     job, daycare owner. Can you please categorize the other job as
     well?


                                           59
VE:      Yes, your honor. Just give me a second here to pull up my
  stuff. The travel agent DOT number is 252.152-010. It’s classified
  as skilled work. It has an SVP of 5. And it’s also classified as
  sedentary work.

ALJ:    Dr. Perry, consider, please, an individual of claimant’s age,
  education, and previous work history who can perform a range of
  sedentary as follows: who can lift and carry 10 pounds
  occasionally, and less than 10 frequently; can stand or walk two
  hours in an eight-hour day, and sit six hours; can occasionally
  climb ramps, stairs, but never ladders, ropes or scaffolds. Such an
  individual can occasionally balance, stoop, kneel, crouch, and
  crawl. The individual must avoid even moderate exposure to
  workplace hazards; is limited to simple, routine tasks, and
  occasional and superficial interaction with the public and
  coworkers. Can this individual perform any of claimant’s past
  relevant work?

VE:     Well, your honor, the daycare position would be impossible
  because it’s light work, and it’s also semi-skilled work. The travel
  agent work, even though it’s sedentary, would not be possible
  because it’s skilled work. The hypothetical person would be
  limited to unskilled, sedentary work.

ALJ:   Can such an individual perform any jobs in the national
  economy?

VE:      Yes, sir. I’ll give you three examples. The first job title is
  credit clerk. The DOT number is 237.367-014. The number of
  those jobs nationally, 42,000. A second example is a job of
  document preparer. DOT number 249.587-018. The number of
  those jobs nationally, 44,000. The third example is the job of a
  telephone quotation clerk. DOT number 237.367-046. Nationally,
  there are 86,000 telephone quotation clerk positions.

ALJ:    Dr. Perry, if an individual, due to psychological conditions,
  were absent, tardy, or would leave work early more than two days
  per month on a consistent basis, can such an individual maintain
  gainful employment in the national economy?

VE:     No, your honor. Such an individual would not be capable of
  competitive full-time employment. That would be considered
  excessive absenteeism.

ALJ:    Dr. Perry, if an individual suffered from psychological
  conditions that caused a substantial loss of ability to respond
                                       60
      appropriately to supervision, coworkers, and usual work
      situations, such that the individual would have confrontations in
      the workplace on a once a month basis resulting in work stoppage,
      can such an individual maintain gainful employment in the
      American economy?

   VE:     Well, your honor, in my experience, when that happens, a
     person was given a warning the first time. And after that, if it
     happens again, they are dismissed.

   ALJ:   Has your testimony been consistent with the Dictionary of
     Occupational Titles?

   VE:     For the most part it has, your honor. These last two
     questions about absenteeism or inability to accept supervision.
     Those are not in the DOT, and so I’ve answered based on my
     experience of over 30 years as a vocational expert.

See AR103-06.

      In Ms. Viessman’s case, unlike Hillier, the ALJ did not modify the

limitation of the ability to perform only simple routine tasks with the ability to

perform work which is at the unskilled and semi-skilled level. See AR15, 104.

Additionally, though the VE stated his testimony was consistent with the DOT,

the Eighth Circuit has specifically stated that in the abstract, tension exists

between only being able to understand, remember and follow simple, concrete

instructions and the ability to perform a job which requires Level 3 Reasoning

skills. Hillier, 486 F.3d at 367. None of the factors which removed that case

from the abstract are present here. In the absence of some further

clarification or explanation from the VE, simply stating there is no conflict is

not sufficient. Moore v. Colvin, 769 F.3d 987, 989-90 (8th Cir. 2007) (ALJ’s

duty to resolve the conflict between VE evidence and DOT is not resolved

merely by eliciting a “yes” answer from VE that VE’s testimony is consistent

                                           61
with the DOT when there is an apparent unresolved conflict).12 Remand is

required to resolve the apparent conflict between the VE’s testimony and the

DOT information in this case.

            b.    Work which Exists in the National Economy Pursuant to
                  42 U.S.C. § 423(d)(2)(A)

      Finally, as to each of the jobs identified by the VE as being appropriate

for Ms. Viessman to perform, the VE identified the numbers of such jobs only

as they were available “nationally” (credit clerk 42,000 nationally; document

preparer 44,000 nationally; telephone quotation clerk 86,000 nationally).

AR104-05. This, however, is not in compliance with the requirement of the

Social Security Act.

      Section 423(d) of Title 42 provides in pertinent part as follows:

      (d)   “Disability” defined

            (1)   The term “disability” means—

                  (A)    Inability to engage in any substantial gainful activity
                         by reason of any medically determinable physical or
                         mental impairment which can be expected to result in
                         death or which has lasted or can be expected to last
                         for a continuous period of not less than 12 months;

12Ms. Viessman also raises a conflict with two of the three occupations cited by
the ALJ as appropriate for her (credit clerk and telephone quotation clerk)
because, she asserts, they require frequent talking and frequent hearing. The
ALJ’s formulation of Ms. Viessman’s RFC limits her to only occasional and
superficial interaction with the public and coworkers. The Commissioner does
not dispute a conflict exists with those two occupations. The Commissioner
correctly notes, however, that Ms. Viessman raised no conflict with the third
potential occupation (document preparer). Because the Commissioner
concedes a conflict in this regard with the first two occupations and because
remand is necessary as to the unresolved conflict presented by the Reasoning
Level 3 for all three occupations, the court does not address this second
portion of Ms. Viessman’s argument. On remand, however, the ALJ should ask
the VE to resolve this second portion of Ms. Viessman’s noted conflict as well.
                                           62
            ***

            (2)   For purposes of paragraph (1)(A)—

                  (A)    An individual shall be determined to be under a
                         disability only if his physical or mental impairment or
                         impairments are of such severity that he is not only
                         unable to do his previous work but cannot,
                         considering his age, education, and work experience,
                         engage in any other kind of substantial gainful work
                         which exists in the national economy, regardless of
                         whether such work exists in the immediate area in
                         which he lives, or whether a specific job vacancy exists
                         for him, or whether he would be hired if he applied for
                         work. For purposes of the preceding sentence (with
                         respect to any individual), “work which exists in the
                         national economy” means work which exists in
                         significant numbers either in the region where
                         such individual lives or in several regions of the
                         country.

See 42 U.S.C. § 423(d)(1)(A) and (2)(A) (emphasis added).

      What is clear from the above emphasized language is that “work which

exists in the national economy” is a term of art in Social Security law. It does

not mean work in the entire United States. Instead, it means “work which

exists in significant numbers either in the region where such individual lives or

in several regions of the country.” Id. (emphasis added).

      The Commissioner cites Long v. Chater, 108 F.3d 185, 188 (8th Cir.

1997), in support of affirming the ALJ’s decision. This case does not

contravene the clear meaning of the statute cited above. The court in Long

noted there were 650 surveillance monitoring, addressing, and document

preparation jobs in Iowa, the claimant’s region. Long, 108 F.3d at 188. Thus,

the court’s affirmance of the ALJ was based on evidence of jobs available in the

                                          63
claimant’s “region,” in conformity with the statute. Id. This case does not

stand for the proposition that there need not be evidence of the number of jobs

available in the claimant’s region or in the several regions of the country.

      To adopt the Commissioner’s position—a position repeatedly asserted

before this court in a number of Social Security appeals—would be to disregard

a portion of the statutory language. The statute states clearly “ ‘work which

exists in the national economy’ means work which exists in significant

numbers either in the region where such individual lives or in several

regions of the country.” 42 U.S.C. § 423(d)(2)(A).

      The Commissioner would have this court ignore this plain statutory

mandate. This, the court cannot do for the Supreme Court teaches that every

provision of a statute must be given effect when construing it: where a statute

can be interpreted so as to give effect to all portions of the statute, that

interpretation must prevail over an interpretation that nullifies some portion of

the statute. Morton v. Mancari, 417 U.S. 535, 551 (1974). “If the intent of

Congress is clear, that is the end of the matter, for the court, as well as the

agency, must give effect to the unambiguously expressed intent of Congress.”

Nat’l Ass’n of Home Builders v. Defenders of Wildlife, 551 U.S. 644, 665 (2007)

(quoting Chevron U.S.A. Inc. v. Natural Resources Defense Council, Inc., 467

U.S. 837, 842-43 (1984)).

      Congressional intent is clear: The Commissioner does have to show that

jobs exist in Ms. Viessman’s “region” or in “several regions of the country.”

42 U.S.C. § 423(d)(2)(A). We know from the statutory language that “region”

                                            64
does not mean “immediate area.” Id. The Commissioner’s regulation likewise

does not define “region,” but only says that “region” is not equal to “immediate

area.” 20 C.F.R. § 404.1566(a)(1).

      In Barrett v. Barnhart, 368 F.3d 691, 692 (7th Cir. 2004), the court held

the “other regions” language that Congress used in § 423(d)(2)(A) was intended

to prevent the Social Security Administration from denying benefits on the

basis of isolated jobs existing only in very limited numbers in relatively few

locations outside the claimant’s region. This sentiment is paralleled in the

Commissioner’s regulation where it states: “[i]solated jobs that exist only in

very limited numbers in relatively few locations outside of the region where you

live are not considered ‘work which exists in the national economy.’ We will

not deny you disability benefits on the basis of the existence of these kinds of

jobs.” 20 C.F.R. § 404.1566(b).

      The dictionary defines “region” as “a large, indefinite part of the earth’s

surface, any division or part.” Webster’s New World Dictionary, at 503 (1984).

“A subdivision of the earth or universe.” OED (3d ed. Dec. 2009). We know

from Congress’ statute and from the Commissioner’s regulation, that “region”

does not mean the entire country, nor does it mean the claimant’s immediate

area. See 42 U.S.C. § 423(d)(2)(A); 20 C.F.R. § 1566(b). The dictionary defines

“region” as an indefinite parcel that is part of the whole, and so must be

something less than the whole.

      The court concludes, as it must, that “national economy” does not mean

“nationally.” Instead, at Step 5, the ALJ must find that jobs the claimant can

                                           65
do that exist in substantial numbers in the claimant’s own “region” (something

less than the whole nation), or in “several regions” (several parts that, together,

consist of something less than the whole nation). Id. The VE did not testify to

numbers of jobs existing in Ms. Viessman’s region or in “several regions,” only

that a certain number of jobs existed “nationally.” AR104-05. This testimony

fails to provide support for the ALJ’s step five determination. The burden is on

the Commissioner at step five. Here, he failed to carry that burden. The court

will remand for a reconsideration and redetermination of the ALJ’s Step 5

analysis.

E.    Type of Remand

      For the reasons discussed above, the Commissioner’s denial of benefits is

not supported by substantial evidence in the record. Ms. Viessman requests

reversal of the Commissioner’s decision with remand and instructions for an

award of benefits, or in the alternative reversal with remand and instructions

to reconsider her case.

      Section 405(g) of Title 42 of the United States Code governs judicial

review of final decisions made by the Commissioner of the Social Security

Administration. It authorizes two types of remand orders: (1) sentence four

remands and (2) sentence six remands. A sentence four remand authorizes the

court to enter a judgment “affirming, modifying, or reversing the decision of the

Secretary, with or without remanding the cause for a rehearing.” 42 U.S.C.

§ 405(g).




                                           66
      A sentence four remand is proper when the district court makes a

substantive ruling regarding the correctness of the Commissioner’s decision

and remands the case in accordance with such ruling. Buckner v. Apfel, 213

F.3d 1006, 1010 (8th Cir. 2000). A sentence six remand is authorized in only

two situations: (1) where the Commissioner requests remand before answering

the Complaint; and (2) where new and material evidence is presented that for

good cause was not presented during the administrative proceedings. Id.

Neither sentence six situation applies here.

      A sentence four remand is applicable in this case. Remand with

instructions to award benefits is appropriate “only if the record overwhelmingly

supports such a finding.” Buckner, 213 F.3d at 1011. In the face of a finding

of an improper denial of benefits, but the absence of overwhelming evidence to

support a disability finding by the Court, out of proper deference to the ALJ the

proper course is to remand for further administrative findings. Id.; Cox v.

Apfel, 160 F.3d 1203, 1210 (8th Cir. 1998).

      In this case, reversal and remand is warranted not because the evidence

is overwhelming, but because the record evidence should be clarified and

properly evaluated. See also Taylor v. Barnhart, 425 F.3d 345, 356 (7th Cir.

2005) (an award of benefits by the court is appropriate only if all factual issues

have been resolved and the record supports a finding of disability). Therefore,

a remand for further administrative proceedings is appropriate.




                                           67
                                CONCLUSION

     Based on the foregoing law, administrative record, and analysis, it is

hereby ORDERED that the Commissioner’s decision is REVERSED and

REMANDED for reconsideration pursuant to 42 U.S.C. § 405(g), sentence four.

Ms. Viessman’s motion to remand [Docket No. 14] is GRANTED and the

Commissioner’s motion to affirm [Docket No. 16] is DENIED.

     DATED January 13, 2020.

                                         BY THE COURT:



                                         VERONICA L. DUFFY
                                         United States Magistrate Judge




                                         68
